DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

                        ARTHUR B. CALVIN,
                            Appellant,

                                     v.

                        STATE OF FLORIDA,
                             Appellee.

                             No. 4D16-3524

                             [May 31, 2018]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Charles M. Greene, Judge; L.T. Case No. 15-012957-CT-
10A.

  Arthur B. Calvin, Miami, pro se.

  Pamela Jo Bondi, Attorney General, Tallahassee, and Matthew Steven
Ocksrider, Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

  Affirmed.

GERBER, C.J., GROSS and CONNER, JJ., concur.

                         *           *         *

  Not final until disposition of timely filed motion for rehearing.